Citation Nr: 1132016	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-30 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral pes planus and assigned an initial noncompensable rating effective from September 15, 2005.

In a March 2007 rating decision, the RO increased the rating to 10 percent effective from September 15, 2005.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2011.  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional pertinent evidence that was accompanied by a waiver of RO consideration

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's April 2011 Travel Board hearing, the Veteran testified to receiving treatment for her service-connected bilateral pes planus at the orthopedic clinic 2 to 3 weeks ago.  She also reported that she received treatment at the Dothan VA clinic and that she received treatment at Fort Rucker.  Before an adjudication of this appeal can take place, attempts have to be made to obtain all relevant VA and private treatment records.  

The Veteran also testified during the Board hearing that her condition had worsened.  A review of the claims file indicates that the Veteran was last examined by VA approximately 3 years ago.  Given the Veteran's testimony and evidence showing various diagnoses which can have an impact on her feet, the Board finds that an examination is needed to determine the current severity of the symptoms associated with the service-connected bilateral pes planus.

In light of the foregoing, the appeal is REMANDED to the RO for the following:

1.  Contact the Veteran and have her identify all private and VA doctors and facilities that have treated her for bilateral pes planus 2004 to the present. Thereafter, take the necessary steps to obtain all relevant records, that are not already on file, concerning the service-connected bilateral pes planus.  (Note: See April 2011 Board hearing where she talks about receiving VA treatment.)  In this regard, relevant treatment from the VA Dothan Clinic, including the podiatry clinic, orthopedic clinic and from the Veteran's primary physician should be obtained.  Records from Ft. Rucker and from physical therapy in 2010 also should be obtained.

If the requested records cannot be obtained or are unavailable, the Veteran should be notified of this and given an opportunity to submit other evidence.

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service- connected bilateral pes planus

a.	With respect to bilateral pes planus, the examiner should address the following: 
i.	Whether pes planus results in the weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles, pain on manipulation and use of the feet. 
ii.	Whether pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 
iii.	Whether pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, no improved by orthopedic shoes or appliances. 

b.  The examiner should report on how the service-connected bilateral pes planus limits the Veteran's functional ability.  

A complete rationale must be provided for all conclusions reached.  Such rationale should include a discussion of the examination findings, Veteran's lay assertions/complaints and any objective testing performed.

3. Upon completion of the above, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case, and provided with an appropriate time for response.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


